Lore, C. J.,
delivered the opinion of the court.
In the mechanics’ lien case of John L. Malone v. Edgar Zielian, owner or reputed owner; both the affidavit of demand and the affidavit of defence show that this was an action brought by the contractor for a part of the building; that he had completed his part of the contract, but that the entire building was not completed. The statement was filed within thirty days after the ninety days next following the completion of the work by this particular contractor. The defense is, as we understand it, that he could not file his statement at the time, because the entire building was not completed.
The ■ language of the Act of Assembly applying to contracts, is “ that the statement cannot be filed until after the expiration of ninety days from the completion of the building contracted fot by him,” and the contention of defendant is that the entire building must be completed, or he cannot file his statement.
We think these words apply to so much of the building as he contracted to build; and that is the only reasonable and fair construction to be put upon that language ; and as it appears by both the affidavit of demand and affidavit of defence that he completed *287his work, we think that he had the right to file his statement within the thirty days after the expiration of the ninety, and therefore, we shall order judgment to be entered, notwithstanding the affidavit of defence.
We might say, we think that the object and spirit of that law evidently is, that one who contracts with the owner to do work should not be estopped from having his remedy when he has completed his work, because some other person over whom he has no-control, and who is entirely independent of him, has not completed his work.